Title: From John Adams to Thomas Digges, 21 March 1782
From: Adams, John
To: Digges, Thomas




March 21. 1782


Mr Adams will Stay, at home, for the Gentleman in No. 10, whom he will receive at ten o Clock, this Day, Sans Ceremonie, providedthe Gentleman is content the Conversation Should pass in presence of Mr Thaxter, Mr Adams’s Secretary.
But Such is the Situation of Things here and elsewhere, that it is impossible for Mr. A. to have any Conversation with any Gentleman from England, without Witness. And indeed, Mr Adams’s Advice to the Gentleman is, to proceed forthwith to Paris, and communicate, whatever he has to Say to Dr Franklin and the Comte de Vergennes in the first Place, without Seeing Mr A. who will certainly think himself bound to communicate, whatever may be made known to him, without Loss of Time to those Ministers, as he has no Authority to treat, much less to conclude, but in Concert with them and others.
